                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

H&E EQUIPMENT SERVICES, INC.,                        )
                    Plaintiff,                       )
                                                     )      DEFAULT JUDGMENT
v.                                                   )
                                                     )      No. 5:19-CV-361-FL
OAK CITY CONTRACTING, LLC and                        )
DUSTIN CRITTENDEN                                    )
                    Defendants.                      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 25, 2020, for the reasons set forth more specifically therein, plaintiff’s motion for default
judgment is granted in part and denied in part. The court awards plaintiff damages in the amount of
$314,734.71 and $625.00 in costs. Defendants are jointly and severally liable for the total amount
of damages and costs. It is further ORDERED that post-judgment interest on amounts awarded
shall accrue at the rate specified in 28 U.S.C. § 1961.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court denies plaintiff’s
motion as to quantum meruit and unjust enrichment and DENIES WITHOUT PREJUDICE
plaintiff’s request for attorneys’ fees and pre-judgment interest.

This Judgment Filed and Entered on March 25, 2020, and Copies To:
Rebecca A. Knudson / Jason R. Harris (via CM/ECF Notice of Electronic Filing)

March 25, 2020                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
